Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9 are objected to because of the following informalities:  it is unclear what the second pins are fastened and assembled to.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (claims 1 and 9) reference numerals indicating each small connector; each small connector including more than one first pin; the key code; how the insertion location of a second pin is determined according to the key code of the respective first pin; and the fastening grooves (claims 4 and 11) themselves (not just a reference numeral purportedly indicating the respective fastening groove); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-252669 in view of JP 2001-297833.
	Regarding claims 1 and 3, JP ‘669 (Figure 2) substantially discloses the claimed invention, including a separable high-voltage connector assembly comprising: a first connector 3 including a plurality of first pins 11 for a board 10; and a second connector 1 including a plurality of second pins 18, each second pin fastened to a corresponding one of the plurality of first pins, wherein the second connector is integrally formed through fastening and assembling of the respective second pins, wherein the first connector is separated into a plurality of small connectors, each small connector including one or more first pins 11.  JP ‘833 (Figure 1) discloses each first pin 12 has a key code 16, and to provide each of the plurality of first pins 11 of JP ‘669 with a key code thus would have been obvious, to properly orient each pin in the first connector.  The method limitations of claims 9, 10, 12 and 13 are deemed to be inherent in the manufacture of the assembly of claims 1 and 3.
Regarding claims 4 and 11, JP ‘669 discloses the connector body 2 includes a plurality of fastening grooves 22 arranged in the connector body at predetermined intervals, wherein a creepage and a clearance for each of the second pins 18 is configured to be adjusted as the respective second pins are fastened and assembled to the plurality of fastening grooves.
Regarding claim 5, JP ‘669 discloses each of the second pins 18 is one pin.
Regarding claim 6, JP ‘669 discloses each of the plurality of first pins 11 is one or more pins.

Regarding claim 8, JP ‘669 discloses each of the respective second pins 18 is a female pin configured to receive the corresponding first pin 11.
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.  As noted above, each small connector is not shown as including more than one first pin.  In any event, the first connector 3 of JP ‘669 can be considered to include a plurality of small connectors each comprising a plurality of first pins 11.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833